 



EXHIBIT 10.57
AMENDMENT TO MERGE THE
KEYCORP EXCESS 401(K) SAVINGS PLAN
INTO THE KEYCORP DEFERRED SAVINGS PLAN
WHEREAS, KeyCorp has established the KeyCorp Excess 401(k) Savings Plan and the
KeyCorp Second Excess 401(k) Savings Plan to provide a nonqualified excess
retirement benefit to a select group of management or highly compensated
employees as described in Section 201(2), 301(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended, and
WHEREAS, in maintaining the KeyCorp Excess 401(k) Savings Plan and the KeyCorp
Second Excess 401(k) Savings Plan KeyCorp has been required to maintain
duplicate administration structures for each respective plan, and
WHEREAS, to prevent this duplication of administration and the associated
participant confusion associated with multiple plans it is desired that the
KeyCorp Excess 401(k) Savings Plan be merged into the KeyCorp Deferred Savings
Plan and that the KeyCorp Excess 401(k) Savings Plan cease to exist separate and
apart from the KeyCorp Deferred Savings Plan.
NOW, THEREFORE, the KeyCorp Excess 401(k) Savings Plan is hereby amended to add
a new Article XIV to the KeyCorp Excess 401(k) Savings Plan, to be effective as
of December 31, 2006, to read in its entirety as follows:
“ARTICLE XIV
MERGER INTO THE KEYCORP DEFERRED SAVINGS PLAN

  14.1   Merger of the Plan. Effective December 31, 2006 the Plan is hereby
merged into and made a part of the KeyCorp Deferred Savings Plan, and all
benefits that have accrued under the Plan shall be merged into and shall become
a part of the KeyCorp Deferred Savings Plan.”

              IN WITNESS WHEREOF, KeyCorp has caused this Amendment to the
KeyCorp Excess 401(k) Savings Plan to be executed by its duly authorized officer
as of the 21st day of December, 2006.
KEYCORP

                  By:   /s/ Thomas Helfrich         Thomas Helfrich       
Executive Vice President     

